           Case 2:19-cv-00062-SEH Document 12 Filed 06/26/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                    BUTTE DIVISION

 MARY POWERS,

                             Plaintiff,               No. CV 19-62-BU-SEH

 vs.
                                                      ORDER
 THE LINCOLN NATIONAL LIFE
 INSURANCE COMPANY,

                             Defendant.

       The parties having filed a Stipulation for Dismissal With Prejudice 1,

       ORDERED:

       This case is DISMISSED with prejudice on the merits with each party to

bear their own costs and attorneys' fees.

       DATED this       ..)/Ji   of June, 2020.


                                                  ~.W...t.oi'-m
                                                   AM£.HADDON                 \
                                                  United States District Judge




       1
           Doc. 11.
